73 U.S. 748 (____)
6 Wall. 748
RAILROAD COMPANIES
v.
CHAMBERLAIN.
Supreme Court of United States.

*750 Mr. Cushing, for the appellant in the first case; Messrs. Cary and Carlisle, contra.
Mr. Justice NELSON delivered the opinion of the court
We think that the court erred in dismissing the cross-bill. It was filed for the purpose of enforcing the judgment, which was in the Circuit Court, and could be filed in no other court, and was but ancillary to and dependent upon the original suit  an appropriate proceeding for the purpose of obtaining satisfaction. The lease was in the nature of a mortgage, and held only as collateral security, and followed the judgment.[*]
The decree in the first suit must be affirmed, and that in the second reversed, and the cause remitted to the court below to enter a decree
IN CONFORMITY WITH THIS OPINION.
NOTES
[*]  Freeman v. Howe et al., 24 Howard, 451.